DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Per Larsen on 07/11/2022.
The application has been amended as follows: 
1. (Currently Amended) A system, comprising:
a base structure;
an intermediate structure rotatably coupled with the base structure about a first axis; [[and]]
a positioning system coupled with the intermediate structure and configured to orient an antenna boresight about at least two angular degrees of freedom with respect to the intermediate structure; and
an actuator between the base structure and the intermediate structure, the actuator comprising: 
a rotating element configured to rotate about a second axis; and 
an eccentric element coupled with the rotating element and coupled with the intermediate structure at a location separate from the first axis, [[and]] the eccentric element configured to change a relative angle between the base structure and the intermediate structure about the first axis in response to a rotation of the rotating element.

17. (Currently Amended) A method of pointing an antenna, comprising:
determining a predicted path of a target device;
controlling an actuator based at least in part on the predicted path of the target device, the actuator coupled between a base structure and an intermediate structure rotatably coupled with the base structure about a first axis, and the actuator comprising: 
a rotating element configured to rotate about a second axis; and 
an eccentric element coupled with the rotating element and coupled with the intermediate structure at a location separate from the first axis, wherein the controlling the actuator rotates the rotating element to set a first angle between the base structure and the intermediate structure about the first axis; and
tracking the target device with an antenna boresight, while maintaining the first angle, using a positioning system coupled with the intermediate structure and configured to orient the antenna boresight about at least two angular degrees of freedom relative to the intermediate structure.

20. (Currently Amended) The method of claim 17, further comprising:
determining a second predicted path of a second target device or the target device;
controlling the actuator based at least in part on the second predicted path of the second target device or the target device, wherein the controlling maintains the first angle between the base structure and the intermediate structure about the first axis; and
tracking the second target device or the target device with the antenna boresight, while maintaining the first angle, using the positioning system.

21. (Canceled) 

Allowable Subject Matter
Claims 1-20 and 22-26 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In view of the examiner amendments made above, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Adada et al. (US 11,101,553), Hataya et al. (US 10,601,103), Patel et al. (US 2018/0375188), Vion et al. (US 8,681,065), Zimmerman et al. (US 2013/0021214), Bousquet (US 2011/0068989), Gierow et al. (US 7,764,243), King et al. (US 2009/0262033), Jung et al. (US 2008/0297427), and the other cited references are all cited as teaching some elements of the claimed invention including a base structure, an intermediate structure, a positioning system, an actuator, a rotating element, and an eccentric element.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845